             Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    TOM BROWN,                                              Civil Action No.     2:19-CV-515

                         Plaintiff,
                                                            COMPLAINT FOR DECLARATORY
         v.                                                 AND INJUNCTIVE RELIEF

    AMERICAN EAGLE OUTFITTERS, INC., d/b/a
    TODD SNYDER

                         Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        TOM BROWN (“Plaintiff”), by and through undersigned counsel, seeks a permanent

injunction requiring a change in AMERICAN EAGLE OUTFITTERS, INC. (“Defendant”)

corporate policies to cause its website, www.toddsnyder.com, to become, and remain, accessible

to individuals with visual disabilities. In support thereof, Plaintiff respectfully asserts as follows:

                                         INTRODUCTION

        1.      In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

        The Department [of Justice] first articulated its interpretation that the ADA
        applies to public accommodations’ websites over 20 years ago. This interpretation
        is consistent with the ADA’s title III requirement that the goods, services,
        privileges, or activities provided by places of public accommodation be equally
        accessible to people with disabilities.1



1
       See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice,
to Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at
             Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 2 of 15



        2.      Plaintiff is legally blind. He uses a screen reader to navigate the Internet.

        3.      Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

        The screen reading software uses auditory cues to allow a visually impaired user
        to effectively use websites. For example, when using the visual internet, a seeing
        user learns that a link may be “clicked,” which will bring her to another webpage,
        through visual cues, such as a change in the color of the text (often text is turned
        from black to blue). When the sighted user's cursor hovers over the link, it
        changes from an arrow symbol to a hand.

        The screen reading software uses auditory—rather than visual—cues to relay this
        same information. When a sight impaired individual reaches a link that may be
        “clicked on,” the software reads the link to the user, and after reading the text of
        the link says the word “clickable.”…Through a series of auditory cues read aloud
        by the screen reader, the visually impaired user can navigate a website by
        listening and responding with her keyboard.

Id. at *6-7.2

        4.      Defendant is a leader in the retail clothing industry and operates more than 1,000

stores in the United States, Canada, Mexico, China and Hong Kong, and also offers products

through its websites, including at ToddSnyder.com. In 2015, American Eagle purchased Todd

Snyder, including the website www.toddsnyder.com. 3




https://images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf) (last
accessed Oct. 2, 2018).
2
         See American Foundation for the Blind, Screen Readers, available at
https://www.afb.org/node/16207/screen-readers (last accessed April 15, 2019) (discussing
screen readers and how they work).
3
  See, https://fashionista.com/2015/11/american-eagle-todd-snyder (last accessed May 2, 2019)
(discussing American Eagle acquisition of Todd Snyder).
                                                   2
            Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 3 of 15



       5.      Consumers may acquire information about Todd Snyder and opportunities to

purchase product and register for promotions and benefits at www.toddsnyder.com (“Website”),

a website Defendant owns, operates, and controls.4

       6.      In addition to purchasing Defendant’s products, and researching its services,

locations, and opportunities from the comfort and convenience of their homes, consumers may

also use Defendant’s Website to create an account, review career opportunities, contact customer

support, review important legal notices like Defendant’s Privacy Policy and more.5

       7.      Defendant is responsible for the policies, practices, and procedures concerning the

Website’s development and maintenance.

       8.      Unfortunately, Defendant denies approximately 8.1 million6 Americans who have

difficulty seeing access to its Website’s goods, content, and services because the Website is

largely incompatible with the screen reader programs these Americans use to navigate an

increasingly ecommerce world.

       9.      Plaintiff brings this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of

its services, facilities, privileges and advantages; (2) provide such persons with benefits that are

equal to those provided to nondisabled persons; (3) provide auxiliary aids and services—



4
        Todd Snyder products, benefits, terms, privacy policies, available at
https://www.toddsnyder.com (last accessed April 17, 2019).
5
        Todd Snyder, Home Page, available at https://www.toddsnyder.com (last accessed April
17, 2019).
6
        Press Release, United States Census Bureau, Nearly 1 in 5 People Have a Disability in the
U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary of the ADA (Jul.
25, 2012), available at https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-
134.html (last accessed Oct. 2, 2018) (“About 8.1 million people had difficulty seeing, including
2.0 million who were blind or unable to see.”).
                                                  3
          Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 4 of 15



including electronic services for use with a computer screen reading program—where necessary

to ensure effective communication with individuals with a visual disability, and to ensure that

such persons are not excluded, denied services, segregated or otherwise treated differently than

sighted individuals; and (4) utilize administrative methods, practices, and policies that provide

persons with disabilities equal access to online content.

        10.      By failing to make its Website available in a manner compatible with computer

screen reader programs, Defendant, a public accommodation subject to Title III, deprives blind

and visually-impaired individuals the benefits of its online goods, content, and services—all

benefits it affords nondisabled individuals—thereby increasing the sense of isolation and stigma

among these Americans that Title III was meant to redress.

        11.      Because Defendant’s Website is not and has never been fully accessible, and

because upon information and belief Defendant does not have, and has never had, an adequate

corporate policy that is reasonably calculated to cause its Website to become and remain

accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring

that:

              a) Defendant retain a qualified consultant acceptable to Plaintiff (“Web Accessibility
                 Consultant”) who shall assist it in improving the accessibility of its Website,
                 including all third-party content and plug-ins, so the goods and services on the
                 Website may be equally accessed and enjoyed by individuals with vision related
                 disabilities;

              b) Defendant work with the Web Accessibility Consultant to ensure that all
                 employees involved in website and content development be given web
                 accessibility training on a biennial basis, including onsite training to create
                 accessible content at the design and development stages;

              c) Defendant work with the Web Accessibility Consultant to perform an automated
                 accessibility audit on a periodic basis to evaluate whether Defendant’s Website
                 may be equally accessed and enjoyed by individuals with vision related
                 disabilities on an ongoing basis;



                                                    4
Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 5 of 15



 d) Defendant work with the Web Accessibility Consultant to perform end-user
    accessibility/usability testing on at least a quarterly basis with said testing to be
    performed by humans who are blind or have low vision, or who have training and
    experience in the manner in which persons who are blind use a screen reader to
    navigate, browse, and conduct business on websites, in addition to the testing, if
    applicable, that is performed using semi-automated tools;

 e) Defendant incorporate all of the Web Accessibility Consultant’s
    recommendations within sixty (60) days of receiving the recommendations;

 f) Defendant work with the Web Accessibility Consultant to create a Web
    Accessibility Policy that will be posted on its Website, along with an e-mail
    address, instant messenger, and toll-free phone number to report accessibility-
    related problems;

 g) Defendant directly link from the footer on each page of the Website, a statement
    that indicates that Defendant is making efforts to maintain and increase the
    accessibility of its Website to ensure that persons with disabilities have full and
    equal enjoyment of the goods, services, facilities, privileges, advantages, and
    accommodations of the Defendant through the Website;

 h) Defendant accompany the public policy statement with an accessible means of
    submitting accessibility questions and problems, including an accessible form to
    submit feedback or an email address to contact representatives knowledgeable
    about the Web Accessibility Policy;

 i) Defendant provide a notice, prominently and directly linked from the footer on
    each page of the Website, soliciting feedback from visitors to the Website on how
    the accessibility of the Website can be improved. The link shall provide a method
    to provide feedback, including an accessible form to submit feedback or an email
    address to contact representatives knowledgeable about the Web Accessibility
    Policy;

 j) Defendant provide a copy of the Web Accessibility Policy to all web content
    personnel, contractors responsible for web content, and Client Service Operations
    call center agents (“CSO Personnel”) for the Website;

 k) Defendant train no fewer than three of its CSO Personnel to automatically
    escalate calls from users with disabilities who encounter difficulties using the
    Website. Defendant shall have trained no fewer than 3 of its CSO personnel to
    timely assist such users with disabilities within CSO published hours of operation.
    Defendant shall establish procedures for promptly directing requests for
    assistance to such personnel including notifying the public that customer
    assistance is available to users with disabilities and describing the process to
    obtain that assistance;




                                      5
          Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 6 of 15



             l) Defendant modify existing bug fix policies, practices, and procedures to include
                the elimination of bugs that cause the Website to be inaccessible to users of screen
                reader technology;

             m) Plaintiff, his counsel, and their experts monitor the Website for up to two years
                after the Mutually Agreed Upon Consultant validates the Website is free of
                accessibility errors/violations to ensure Defendant has adopted and implemented
                adequate accessibility policies. To this end, Plaintiff, through his counsel and their
                experts, shall be entitled to consult with the Web Accessibility Consultant at their
                discretion, and to review any written material, including but not limited to any
                recommendations the Website Accessibility Consultant provides Defendant.

       12.      Web-based technologies have features and content that are modified on a daily,

and in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not

cause the website to remain accessible without a corresponding change in corporate policies

related to those web-based technologies. To evaluate whether an inaccessible website has been

rendered accessible, and whether corporate policies related to web-based technologies have been

changed in a meaningful manner that will cause the website to remain accessible, the website

must be reviewed on a periodic basis using both automated accessibility screening tools and end

user testing by disabled individuals.

                                  JURISDICTION AND VENUE

       13.      The claims alleged arise under Title III such that this Court’s jurisdiction is

invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       14.      Defendant attempts to, and indeed does so, participate in the Commonwealth’s

economic life by clearly performing business over the Internet. Through its Website, Defendant

enters into contracts for the sale of its products with residents of Pennsylvania and elsewhere.

These online sales contracts involve, and indeed require, Defendant’s knowing and repeated

transmission of computer files over the Internet. See Access Now Inc. v. Otter Products, LLC,

280 F.Supp.3d 287 (D. Mass. Dec. 4, 2017) (exercising personal jurisdiction over forum



                                                   6
             Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 7 of 15



plaintiff’s website accessibility claims against out-of-forum website operator); Access Now, Inc.

v. Sportswear, Inc., 298 F.Supp.3d 296 (D. Mass. 2018) (same).

       15.      As described in additional detail below, Plaintiff was injured when he attempted

to access Defendant’s Website from his home in this District but encountered barriers that denied

him full and equal access to Defendant’s online goods, content, and services.

       16.      Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s

claims occurred, and where Defendant has its principal place of business.

                                              PARTIES

       17.      Plaintiff is and, at all times relevant hereto, has been a resident of Westmoreland

County, Pennsylvania. Plaintiff is and, at all times relevant hereto, has been legally blind and is

therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

       18.      Defendant is a Pennsylvania corporation with its principle place of business at 77

Hot Metal Street, Pittsburgh, PA, 15203.

                           FACTS APPLICABLE TO ALL CLAIMS

       19.      While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether those technologies can be accessed by individuals

with disabilities. This is notwithstanding the fact that accessible technology is both readily

available and cost effective.

       ///



                                                   7
          Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 8 of 15



                            DEFENDANT’S ONLINE CONTENT

       20.     Defendant’s Website allows consumers to purchase and participate in Defendant’s

services and products from the comfort and convenience of their own homes.

       21.     The Website also enables consumers to create an account, sign up for emails,

review career opportunities, review promotional material, contact customer support, review

important legal notices like Defendant’s Privacy Policy, and more.

       22.     Consumers may use the Website to connect with Defendant on social media,

using sites like Facebook, Twitter, Instagram, and YouTube.

                                    HARM TO PLAINTIFF
       23.     Plaintiff attempted to access the Todd Snyder Website from his home in

Westmoreland County, Pennsylvania. Unfortunately, because of Defendant’s failure to build its

Website in a matter that is compatible with screen reader programs, Plaintiff is unable to

understand, and thus is denied the benefit of, some of the content and services he wishes to

access on the Website. For example,

               a.      Defendant’s Website is so constructed that visually impaired and low

vision users will have difficulty. On visiting the homepage, the user is presented with a pop-up

that offers free shipping in exchange for the user’s email. However, screen reader users only

hear “enter email.” The fact that this pop-up is not announced makes it so the offer extended in

the pop-up (free shipping) is available to those who perceive content visually, but is not available

to the visually-disabled.

               b.      Further, screen reader users do not hear the free shipping and returns

banner announced. In fact, when one attempts to activate the banner with various key

commands, one cannot get it to read with screen reader technology. Instead, the screen reader



                                                 8
           Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 9 of 15



jumps to “Style Advice” and then proceeds to move through the menu items without going back

to the banner announcement.

        24.     These barriers, and others, deny Plaintiff full and equal access to all of the

services the Website offers, and now deter him from attempting to use the Website. Still,

Plaintiff would like to, and intends to, attempt to access the Website in the future to research the

products and services the Website offers, or to test the Website for compliance with the ADA.

        25.     If the Website were accessible, i.e. if Defendant removed the access barriers

described above, Plaintiff could independently research and enjoy Defendant’s products and

access its other online content and services.

        26.     Though Defendant may have centralized policies regarding the maintenance and

operation of its Website, Defendant has never had a plan or policy that is reasonably calculated

to make its Website fully accessible to, and independently usable by, individuals with vision

related disabilities. As a result, the complained of access barriers are permanent in nature and

likely to persist.

        27.     The law requires that Defendant reasonably accommodate Plaintiff’s disabilities

by removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

        28.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services in a manner that is compatible

with screen reader technology.

  DEFENDANT’S KNOWLEDGE OF WEBSITE ACCESSIBILITY REQUIREMENTS
        29.     Defendant has long known that sufficient contrast and skip navigation links are

necessary for individuals with visual disabilities to access its online content and services, and that



                                                  9
          Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 10 of 15



it is legally responsible for providing the same in a manner that is compatible with these auxiliary

aids.

        30.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        31.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        32.     While the DOJ has rulemaking authority and can bring enforcement actions in

court, Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        33.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

        34.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on its Website, and (b) whether

Plaintiff can access the content and services.

                                 SUBSTANTIVE VIOLATIONS

                                             COUNT I

                          Title III of the ADA, 42 U.S.C. § 12181 et seq.

         35.    The assertions contained in the previous paragraphs are incorporated by reference.



                                                 10
         Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 11 of 15



        36.    Defendant’s Website is a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7).

        37.    In the broadest terms, the ADA prohibits discrimination on the basis of a

disability in the full and equal enjoyment of goods and services of any place of public

accommodation. 42 U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiff

with full and equal access to its Website, it has violated the ADA.

        38.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.

        39.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like

experience to the disabled person.

        40.    Auxiliary aids and services include, but are not limited to, audio recordings,

screen reader software, magnification software, optical readers, secondary auditory programs,

large print materials, accessible electronic and information technology, other effective methods

of making visually delivered materials available to individuals who are blind or have low vision,

and other similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

        41.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has



                                                 11
         Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 12 of 15



explained, “assistive technology is not frozen in time: as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc.,

630 F.3d 1153, 1163 (9th Cir. 2011).

         42.    By failing to provide its Website’s content and services in a manner that is

compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Website;

                (b)     affording individuals with visual disabilities access to its Website that is

not equal to, or effective as, that afforded others;

                (c)     utilizing methods of administration that (i) have the effect of

discriminating on the basis of disability; or (ii) perpetuate the discrimination of others who are

subject to common administrative control;

                (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

                (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

        43.     Defendant has violated Title III by, without limitation, failing to make its

Website’s services accessible by screen reader programs, thereby denying individuals with visual

disabilities the benefits of the Website, providing them with benefits that are not equal to those it

provides others, and denying them effective communication.



                                                  12
         Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 13 of 15



       44.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Website to be made available

without consideration of consumers who can only access the company’s online goods, content,

and services with screen reader programs.

       45.     Making its online goods, content, and services compatible with screen reader

programs does not change the content of Defendant’s Website or result in making the Website

different, but rather enables individuals with visual disabilities to access the Website Defendant

already provides.

       46.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

       47.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       48.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       (A)     A Declaratory Judgment that at the commencement of this action Defendant was

in violation of the specific requirements of Title III of the ADA described above, and the

relevant implementing regulations of the ADA, in that Defendant took no action that was

reasonably calculated to ensure that its Website is fully accessible to, and independently usable

by, individuals with visual disabilities;

       (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Website into full



                                                 13
         Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 14 of 15



compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Website is fully accessible to, and independently usable by, blind individuals, and which

further directs that the Court shall retain jurisdiction for a period to be determined to ensure that

Defendant has adopted and is following an institutional policy that will in fact cause it to remain

fully in compliance with the law—the specific injunctive relief requested by Plaintiff is

described more fully in paragraph 11 above.

       (C)     A permanent injunction enjoining Defendant from continuing its retaliatory and

coercive conduct;

       (D)     Payment of actual, statutory, and punitive damages, as the Court deems proper;

       (E)     Payment of costs of suit;

       (F)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see

Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa.

Jan. 11, 2018) (ECF 191) (“Plaintiffs, as the prevailing party, may file a fee petition before the

Court surrenders jurisdiction. Pursuant to Pennsylvania v. Delaware Valley Citizens’ Council for

Clean Air, 478 U.S. 546, 559 (1986), supplemented, 483 U.S. 711 (1987), the fee petition may

include costs to monitor Defendant’s compliance with the permanent injunction.”); see also

Access Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF

11) (same);

       (G)     The provision of whatever other relief the Court deems just, equitable and

appropriate; and

       (H)     An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.



                                                  14
 Case 2:19-cv-00515-AJS Document 1 Filed 05/03/19 Page 15 of 15



Dated: May 3, 2019              Respectfully Submitted,

                                /s/ Benjamin J. Sweet
                                Benjamin J. Sweet
                                ben@sweetlawpc.com
                                THE SWEET LAW FIRM, P.C.
                                186 Mohawk Drive
                                Pittsburgh, Pennsylvania 15228
                                Phone: (412) 742-0631

                                Jonathan D. Miller (Admission Pending)
                                jonathan@nshmlaw.com
                                NYE STIRLING HALE & MILLER, LLP
                                33 West Mission Street #201
                                Santa Barbara, California 93101
                                Phone: (805) 963-2345

                                Counsel for Plaintiff, Tom Brown




                               15
